BELCHER, Commissioner.
The offense is contributing to the delinquency of a female under seventeen years of age; the punishment, six months in jail and a fine of $500.
No brief has been filed and there are no formal bills of exception.
The informal bills shown in the statement of facts have been examined and no error is found which would call for a reversal.
The facts are closely contested, but considered in the light most favorable to the State, sustain the jury’s verdict and show that appellant did knowingly permit the fifteen year old girl named in the information to remain at his “Nite Club” where beer was sold and consumed.
The judgment is affirmed.
Opinion approved by the Court.